Citation Nr: 1133760	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-13 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) benefits, exclusive of health care under 38 U.S.C. Chapter 17.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The appellant served on active duty from October 1965 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 administrative decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.

While the appellant requested and was scheduled for a Board hearing, he withdrew this request in a January 2011 written statement.

The appellant requested in the January 2011 written statement that his case remain open pending a decision on his request for a Correction of Military records that the appellant had filed.  The Board had granted him a 60-day extension.  Now, more than six months have passed without correspondence from the appellant.  As such, the Board will proceed with his claim.


FINDINGS OF FACT

1.  The appellant began service in October 1965 and was discharged for unfitness in October 1969 under conditions other than honorable.

2.  During his service, the appellant was absent without official leave (AWOL) from May 3, 1968, to May 22, 1968, from November 17, 1968 to November 28, 1968, from December 9, 1968 to January 10, 1969, on January 12, 1969, from May 6, 1969 to May 18, 1969, and from June 8, 1969, to July 7, 1969, a total of 109 days.

3.  The appellant was not insane at the time of the offenses.

4.  The actions that led to the appellant's discharge from service constituted willful and persistent misconduct.


CONCLUSION OF LAW

The appellant's other than honorable discharge from service is a bar to the award of VA benefits.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, notice dated in October 2007 informed the appellant of what evidence VA would seek to provide and what evidence the appellant was responsible for providing.  In a November 2007 letter, the appellant was informed of the status of his characterization of discharge and what evidence would help substantiate his claim.   Thereafter, the appellant's claim was initially adjudicated in February 2008.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  In this case, the RO has secured all of the Veteran's service personnel records, and he has not identified any other records that might be pertinent to this claim.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

The appellant contends that the character of his discharge from service should not be a bar to the award of VA benefits.  In support of his claim, he has asserted that his periods of AWOL were a result of his Vietnam service and family problems.

A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2010).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2010).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2010).

However, a discharge or release from service under specified conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b) (2010).

Benefits are not payable where the claimant was discharged or released (1) as a conscientious objector; (2) by reason of the sentence of a general court-martial; (3) by resignation of an officer for the good of the service; (4) as a deserter; or (5) as an alien during a period of hostilities.  38 C.F.R. § 3.12(c)(1)-(c)(5) (2010); 38 U.S.C.A. § 5303 (West 2002 & Supp. 2010).  The appellant has not contended and the record does not show that any of these situations apply.

Benefits are also not payable to a person discharged under conditions other than honorable as a result of AWOL for a continuous period of at least 180 days, unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a) (West 2002); 38 C.F.R. § 3.12(c)(6) (2010).  The record shows that the appellant was AWOL from May 3, 1968, to May 22, 1968, from November 17, 1968, to November 28, 1968, from December 9, 1968, to January 10, 1969, on January 12, 1969, from May 6, 1969, to May 18, 1969, and from June 8, 1969, to July 7, 1969.  This is a total of 109 days, the longest of which was 33 days, well short of the 180 days required for the period of AWOL to satisfy these criteria.  38 C.F.R. § 3.12(c)(6) (2010).

In June 1968 and August 1969, the appellant pled guilty at two special courts-martial for his periods of AWOL in May 1968, May 1969, and from June 1969 to July 1969.  He also received two Article 15s for his other periods of AWOL.  The appellant was confined as punishment from June 1968 to August 1968 and from July 1969 to October 1969, when he was discharged for unfitness under conditions other than honorable.

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge.  However, a discharge or release from service for one of the following reasons is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude; (4) willful and persistent misconduct (That includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.); and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d) (2010).

Pursuant to the Uniform Code of Military Justice (UCMJ) Article 86 does not view AWOL in excess of 30 days as a minor offense, but rather as a severe offence punishable by confinement of up to one year and the issuance of either a bad conduct or dishonorable discharge.  Summary and special courts-martial are not empowered under UCMJ to punish with a dishonorable discharge.  Only a general court-martial may exercise that punishment.  UCMJ, 10 U.S.C. § 801 et seq., Manual for Court-Martial, United States, 1988; Winter v. Principi, 4 Vet. App. 29 (1993).

The appellant has contended that his reasons for his periods of AWOL included fear of returning to and dealing with his service in Vietnam and resolving problems with his mother and wife.  However, these explanations do not change the fact that he demonstrated persistent and willful misconduct in going AWOL on six different occasions during a period of slightly more than two years.  Even after pleading guilty to a special court-martial in June 1968 and serving more than two months in confinement, the appellant went AWOL five more times, including a period that lasted for 33 days.  As such, even this one period of AWOL alone is not considered a minor offense.  The Board considers this willful and persistent misconduct.  As such, the appellant's is considered a discharge under dishonorable conditions, pursuant to 38 C.F.R. § 3.12(d)(4), and his explanation as to the reasons for his AWOL periods cannot change his eligibility for VA benefits under this regulation.

For VA purposes, a person receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions under certain circumstances.  38 U.S.C. § 5303 (West 2002); 38 C.F.R. § 3.12 (2010); Camarena v. Brown, 6 Vet. App. 565 (1994) (38 C.F.R. § 3.12 does not limit "dishonorable conditions" to only those cases where dishonorable discharge was adjudged).  A dishonorable discharge imposes a bar to VA benefits predicated on that service.  38 U.S.C.A. § 101(2) (West 2002).

A discharge, however, under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offenses causing the discharge.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2010).  Specifically, if it is established to the satisfaction of VA that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by VA based upon the period of service from which such person was separated.  38 U.S.C.A. § 5303(b) (West 2002).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2010). VAOPGCPREC 20-97 (May 22, 1997), 62 Fed. Reg. 37955(1997).

In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

The appellant's service records are completely negative for any suggestion of insanity.  He has not contended, and the record does not even suggest, that he was insane at the time that he went AWOL on these six occasions.  As such, the Board finds that the preponderance of the evidence is against a finding that the appellant was insane at the time of the offenses committed or at the time of his discharge.

The appellant's discharge under other than honorable conditions is in this case a bar to VA benefits.  Insanity is not an applicable defense in this instance, and the appellant has failed to establish that he is a veteran (with a qualifying discharge).  Holmes v. Brown, 10 Vet. App. 38 (1997); Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (before applying for benefits, person must demonstrate by preponderance of evidence qualifying service and character of discharge).  Consequently, the appellant has no legal entitlement to VA benefits based on any disease or injury incurred during his service, and his claim must be denied.  38 C.F.R. § 3.12(d) (2010).  As the preponderance of the evidence is against the appellant's claim, it must be denied.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The character of the appellant's service is a bar to entitlement to VA benefits other than health care under 38 U.S.C. Chapter 17.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


